DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-12, and 14-23 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David Chen on May 20, 2021.
The application has been amended as follows: 
In paragraph [3] of the specification, fifth line, “kiosks or searching products” is hereby amended to recite “kiosks for searching products”.  In the first line of paragraph [4] of the specification, “kiosks or searching products” is hereby amended to recite “kiosks for searching products”.  In the fourth line of paragraph [4] of the specification, “kiosk or searching products” is hereby amended to recite “kiosk for searching products”.  In the seventh line of paragraph [5] of the specification, “the isle” is hereby amended to read “the aisle”.  In the third line of paragraph [10] of the specification, “establishment employee” is hereby amended to read “the employee”.  In the sixth line of paragraph [10] of the specification, “the establishments” is hereby amended to read “the establishment”.  In the third and fourth lines of paragraph [14] of the specification, “identifier used to keep track of the product” is hereby amended to read “identifiers used to keep track of the products”.  In the first line of paragraph [27] of the specification, “data sever 2” is hereby amended to read “data server 2”.  In the first line of paragraph 

Claim 1 is hereby amended to read as follows:
A system for locating products in an establishment, comprising:
a plurality of shoe pairs;
wherein each shoe pair comprises a shoe barcode;
wherein each shoe pair comprises a plurality of parameters;
wherein said plurality of parameters are selected from the group consisting of size, style, color, type, and combinations thereof;
a data server for storing said plurality of parameters for said plurality of shoe pairs;
a plurality of locations within said establishment;
wherein each location comprises a location barcode;
a location updating device that communicates with said data server and correlates said shoe barcode on each of said plurality of shoe pairs with said location barcode of said location of each shoe pair; and
a searching device that accepts user parameters, communicates with said data server, and provides a search result to a user of a searching device; 

wherein said search result comprises shoe pairs which have at least one parameter that matches said user parameters entered by a user of said searching device;
said location barcodes for directing said user from said searching device location within said establishment to a location of a shoe pair corresponding to said search result.

Claims 8 and 13 are to be listed as canceled, not withdrawn.

Claim 15 is amended as follows:  At the end of the sixteenth line of claim 15, a semicolon is hereby placed after “search result”.  At the end of the eighteenth line of claim 15, the word “and” is hereby inserted after “said establishment”.

Claim 17 is amended as follows:  At the end of the ninth line of claim 17, the word “and” is hereby inserted after “location;”.  In the eleventh line of claim 17, “to said user” is hereby amended to recite “to a user”.  At the end of the twenty-second line of claim 17, the word “and” is hereby inserted after “searching device;”.

New claim 23 is entered, to read as follows:
23. (New)	A system for locating products in an establishment, comprising:
a plurality of shoe pairs;

wherein each shoe pair comprises a plurality of parameters;
wherein said plurality of parameters are selected from the group consisting of size, style, color, type, and combinations thereof;
a data server for storing said plurality of parameters for said plurality of shoe pairs;
a plurality of locations within said establishment;
wherein each location comprises a location barcode;
a location updating device that communicates with said data server and correlates said shoe barcode on each of said plurality of shoe pairs with said location barcode of said location of each shoe pair; and
a searching device that accepts user parameters, communicates with said data server, and provides a search result to a user of a searching device; 
wherein said search result comprises shoe pairs which have at least one parameter that matches said user parameters entered by a user of said searching device;
wherein said searching device further comprises a camera which identifies said location barcodes around said camera in order to find the location of said searching device; and
wherein said location of said searching device is ascertained, said searching device directs said user to a product selected from search result by identifying said location barcodes around said camera as said user moves about said establishment.

Allowable Subject Matter
Claims 1-7, 9-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Ming (U.S. Patent Application Publication 2015/0221010) discloses a product information for presenting product location information to a user, which may be accomplished by scanning a product barcode with a device (e.g., Abstract; paragraphs 23, 44-46 and 58; Figure 7b).  Ming does not disclose correlating product barcodes on each of the products with location barcodes of the locations of products, but Glynn et al. (U.S. Patent 7,292,678) teaches such correlating (column 6, lines 30-51; column 8, lines 1-16; column 9, lines 21-49). 
Also, Ming does not disclose that the products are shoe pairs, but Barnett (U.S. Patent 6,343,276) teaches that shoes can be products with identifying barcodes (Figure 2; column 2, lines 31-54; column 4, lines 19-40).
Gershon et al. (U.S. Patent Application Publication 2014/0052584) teaches products comprising a plurality of parameters, wherein the plurality of parameters comprise size, color, type, and combinations thereof; accepting search parameters, and providing search results comprising products that at least partially match the search parameters (Abstract; paragraphs 20-24, 28-31, 35-36, 45-49, and 122-130, etc.).  However, Ming, Glynn, Gershon, and the other prior art of record do not disclose a searching device for scanning said location barcodes to discover the location of said searching device within an establishment, wherein said location barcodes are for directing a user from the searching device location within said establishment to a location of a shoe pair (or other product) corresponding to said search result.  Of the 
Claim 1 and its dependents have also been considered under 35 U.S.C. 101.  The system involves and requires specific technical features, and cannot reasonably be described as a generic system using such well-understood technology as devices and barcodes to implement commercial interactions which could be performed without those devices and barcodes.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Ming (U.S. Patent Application Publication 2015/0221010) discloses a product information for presenting product location information to a user, which may be accomplished by scanning a product barcode with a device (e.g., Abstract; paragraphs 23, 44-46 and 58; Figure 7b).  Ming does not disclose correlating identifiers on each of a plurality of products with location barcodes of the locations of products, but Glynn et al. (U.S. Patent 7,292,678) teaches such correlating (column 6, lines 30-51; column 8, lines 1-16; column 9, lines 21-49).

Claims 15 and 16 have also been considered under 35 U.S.C. 101.  The method involves and inherently requires specific technical features, and cannot reasonably be described as a merely using such well-understood technology as devices and barcodes to implement commercial interactions which could be performed without those devices and barcodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-22 are allowed.
Ming (U.S. Patent Application Publication 2015/0221010) discloses a product information for presenting product location information to a user, which may be accomplished by scanning a product barcode with a device (e.g., Abstract; paragraphs 23, 44-46 and 58; Figure 7b).  Ming does not disclose correlating an identifier on each of a plurality of products with said unique identifier denoting a specific establishment location, but Glynn et al. (U.S. Patent 7,292,678) teaches such correlating (column 6, lines 30-51; column 8, lines 1-16; column 9, lines 21-49). 
Gershon et al. (U.S. Patent Application Publication 2014/0052584) teaches products comprising a plurality of parameters, wherein the plurality of parameters comprise size, color, type, and combinations thereof; accepting search parameters, and providing search results comprising products that at least partially match the search parameters (Abstract; paragraphs 20-24, 28-31, 35-36, 45-49, and 122-130, etc.).  However, Ming, Glynn, Gershon, and the other prior art of record do not disclose that the searching device further comprises a camera which identifies unique identifiers around said camera in order to find the location of the searching device, and that once the location of the searching device is ascertained, the searching device directs the user to a product selected from the search result by identifying the unique identifiers around said camera as the user moves around the establishment.  Of the prior art of record, Allinson (U.S. Patent Application Publication 2012/0232693) comes closest (paragraph 54), but does not met the claim limitations.  
Claim 17-22 have also been considered under 35 U.S.C. 101.  The system involves and requires specific technical features, and cannot reasonably be described .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance:  Ming (U.S. Patent Application Publication 2015/0221010) discloses a product information for presenting product location information to a user, which may be accomplished by scanning a product barcode with a device (e.g., Abstract; paragraphs 23, 44-46 and 58; Figure 7b).  Ming does not disclose correlating product barcodes on each of the products with location products of the locations of products, but Glynn et al. (U.S. Patent 7,292,678) teaches such correlating (column 6, lines 30-51; column 8, lines 1-16; column 9, lines 21-49).
Also, Ming does not disclose that the products are shoe pairs, but Barnett (U.S. Patent 6,343,276) teaches that shoes can be products with identifying barcodes (Figure 2; column 2, lines 31-54; column 4, lines 19-40).  
Gershon et al. (U.S. Patent Application Publication 2014/0052584) teaches products comprising a plurality of parameters, wherein the plurality of parameters comprise size, color, type, and combinations thereof; accepting search parameters, and 
Claim 23 has also been considered under 35 U.S.C. 101.  The system involves and requires specific technical features, and cannot reasonably be described as a generic system using such well-understood technology as devices and barcodes to implement commercial interactions which could be performed without those devices and barcodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barnett (U.S. Patent 6,343,276) discloses a shoe size scanner .
Glynn et al. (U.S. Patent Application Publication 2004/0228456) disclose a voice activated, voice responsive product locator system, including a product location method utilizing product bar code and aisle-situated, aisle-identifying bar code.  Glynn et al. (U.S. Patent Application Publication 2005/0090931) discloses a product location method utilizing product bar code and aisle-situated, aisle-identifying bar code.  Allinson (U.S. Patent Application Publication 2012/0232693) discloses dispensing of restricted goods.  Gershon et al. (U.S. Patent Application Publication 2014/0052584) disclose a system and method for identifying, searching, and matching products based on color.  Schwartz (U.S. Patent Application Publication 2015/0134403) discloses contextual searching via a mobile computing device.  Ming (U.S. Patent Application Publication 2015/0221010) 
Reid et al., “A case study: reducing the cost per order and improving productivity with a chemicals distribution center – Part 2”, discloses, inter alia, operators in a warehouse being required to scan location and product bar codes.  Jayaraman et al., “An Exploratory Pilot Study on Supply Chain Data Standards in a Hospital Pharmacy”, discloses, inter alia, using bar codes to identify products.  The anonymous article, “Announcing: CTUIT Softwares on the Fly Version 3.9”, discloses enabling users to search for inventory items by barcodes when taking inventory from their mobile devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gtrrtrov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 21, 2021